NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0961n.06

                                            No. 12-2555                                  FILED
                                                                                   Nov 07, 2013
                           UNITED STATES COURT OF APPEALS
                                                                               DEBORAH S. HUNT, Clerk
                                FOR THE SIXTH CIRCUIT

ANNIE GAINEY; HARVEY N. GAINEY,                       )
SR.,                                                  )
                                                      )
       Petitioners-Appellants,                        )
                                                      )
v.                                                    )      ON APPEAL FROM AN ORDER
                                                      )      OF THE UNITED STATES TAX
COMMISSIONER OF INTERNAL                              )      COURT
REVENUE,                                              )
                                                      )
       Respondent-Appellee.                           )
                                                      )



       BEFORE: SILER, COLE, and COOK, Circuit Judges.


       PER CURIAM. Annie Gainey and Harvey N. Gainey, Sr. (collectively “the Gaineys”),

appeal an order of the United States Tax Court dismissing their case.

       On December 15, 2011, the Internal Revenue Service mailed to the Gaineys a notice of

deficiency for tax years 2007 and 2008. Under 26 U.S.C. § 6213(a), the Gaineys had until

March 14, 2012, to file a petition in the Tax Court for a redetermination of the deficiency. On

March 29, 2012, the Gaineys mailed their petition to the court. They argued, however, that they had

previously sent the petition to the court by regular mail on March 12, 2012, and that the court should

accept their petition as timely on that basis. The Tax Court dismissed the Gaineys’ petition for lack

of jurisdiction, concluding that it was untimely.
No. 12-2555
Gainey v. Commissioner

       On appeal, the Gaineys argue that the Tax Court erred by dismissing their petition as

untimely because the declarations that they presented established that their attorney originally

mailed the petition on March 12, 2012, prior to the expiration of the filing deadline. We review the

Tax Court’s factual findings for clear error and its legal conclusions de novo. Greer v. C.I.R., 557
F.3d 688, 690 (6th Cir. 2009).

       The Tax Court properly dismissed the Gaineys’ petition. Because the Tax Court did not

receive the petition that was allegedly mailed on March 12, 2012, and the Gaineys did not send it

by registered or certified mail, the petition was not timely under the exceptions to the physical

delivery rule that are set forth in 26 U.S.C. § 7502. See 26 U.S.C. § 7502(a), (c); 26 C.F.R.

§ 301.7502–1(c)(2). Further, the Tax Court properly declined to consider the Gaineys’ evidence that

they mailed the petition on March 12, 2012, because the only exceptions to the physical delivery rule

that are available to taxpayers are the two set out in § 7502. See Surowka v. United States, 909 F.2d
148, 150 (6th Cir. 1990); Miller v. United States, 784 F.2d 728, 730-31 (6th Cir. 1986).

       Accordingly, we affirm the order of the Tax Court.




                                                -2-